DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/17/22. As directed by the amendment: claims 1, 21 and 27-28 have been amended, claims 7-14 and 19-20 have been canceled, and no new claims have been added. Thus, claims 1-6, 15-18 and 21-30 are presently pending in the application.

Claim Objections
Claims 27-28 and 30 are objected to because of the following informalities: Claims 27-27 and 30 recite “Claims 21” suggested to be changed to --Claim 21-- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 15-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a main strap,” however it appears the first strap and the main strap recited in claim 1 are the same strap and therefore “a main strap” is suggested to be changed to --the first strap--. 
Claim 23 recites “a hook element” however it appears that the hook element in claim 21 is the same as the “corresponding hook” recited in claim 23, from which claim 23 depends. Applicant is advised to refer back to the hooks of claim 21, rather than introduce a new hook element.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rummery et al. (2010/0229868) in view of Dunn (2015/0290415), Wood (2010/0037897) and De Bartolo (2,979,794).
Regarding claim 1, in fig. 4 and 7a Rummery discloses an interface and headgear assembly comprising: an interface (2, 6, 44 and 12) comprising a frame 44 and a seal (6 and 2) supported by the frame; a headgear assembly (38, 42 and 40) removably connected to the interface (via 12 as seen in fig. 7a), the headgear comprising a first strap (38 and 42 form a continuous strap) configured to connect at a first end to the interface and at a second end to the interface (ends of strap connect to 12 on either side), a crown strap 40 connected to the first strap (Figure 7a), the first strap forms a single strap that extends uninterrupted between the first end and the second end (38 and 42 form a single, uninterrupted strap between the first and second ends), but is silent regarding that the crown strap comprises a first bridge region and a second bridge region, the first bridge region defining a first passage that receives the first strap and the second bridge region defining a second passage that receives the first strap. However, in fig. 5h Dunn teaches a crown strap 3310.1 that comprises a first bridge region and a second bridge region (3310.3 on each end of the crown strap), the first bridge region defining a first passage that receives the first strap and the second bridge region defining a second passage that receives the first strap (the first and second bridge regions form a loop around strap 3308, see [0212]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify 
Regarding claim 15, the modified Rummery discloses that the first strap is constructed from a stretchable material ([0230][0288] Rummery).
Regarding claim 16, the modified Rummery discloses that the crown strap is constructed from a substantially non-stretchable material (see [0288] Rummery). 
Regarding claim 17, the modified Rummery discloses a region of the crown strap is constructed form a flexible material (see [0288] Rummery). 
Regarding claim 18, the modified Rummery discloses that the crown strap has sufficient rigidity such that it is capable of substantially maintaining its shape (the strap is a solid so it must maintain its shape). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rummery, Dunn, Wood and De Bartolo, as applied to claim 1 above, in further view of Eves (20120222680).
Regarding claim 2, the modified Rummery is silent regarding the first bridge region and the second bridge region comprise multiple supporting components configured to secure the first and second bridge regions to the first strap. However, Eves teaches a forehead strap ([0409] forehead support 5083, figure 3-53) having multiple support components (figure 3-53, 5083 has two arms 5083(1) and 5083(2)) to slideably secure the crown strap to the first strap. It would have been obvious to one of 
Regarding claim 3, the modified Rummery discloses the supporting components comprise a first loop and a second loop configured to receive the first strap of the interface and headgear assembly (Eves, figure 3-53, loops 5083(1) and (2) receive the strap 5082). 
Regarding claim 4, the modified Rummery discloses the first and second loops are interrupted loops (Eves, Figure 3-53 shows interrupted loops). 
Regarding claim 5, the modified Rummery discloses the first and second loops comprise an upper portion and a lower portion defining a slot therebetween (Eves, Figure 3-53, the interrupted loop forms an upper portion and a lower portion). 
Regarding claim 6, the modified Rummery discloses the width of a passageway defined by the first and second loops is smaller at the upper portion that at the lower portion (Eves, Figure 3-53, the interrupted loop has a smaller upper portion when compared to the lower portion). 

Claims 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rummery et al. (2010/0229868) in view of Wood (2010/0037897) and De Bartolo (2,979,794).
Regarding claim 21, in fig. 4 and 7a Rummery discloses an interface and headgear assembly comprising: an interface (2, 6, 44 and 12) comprising a mask frame 
Regarding claim 22, the modified Rummery discloses that both of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism ([0022]-[0023] Wood, Col. 1, ll. 66-Col. 2, ll. 47 De Bartolo).
Regarding claim 23, the modified Rummery discloses that the outer sleeve member is secured to the strap (Fig. 1-2 Wood, Fig. 1 De Bartolo) and the inner arm is secured to a hook element (Fig. 1-2 Wood).
Regarding claim 24, the modified Rummery discloses that the outer sleeve member defines an inner passage (Fig. 1-3 De Bartolo).
Regarding claim 25, the modified Rummery discloses that the inner passage includes one or more ridges (Fig. 1-2 Wood, Fig. 1 De Bartolo).
Regarding claim 26, the modified Rummery discloses that the outer sleeve member has recesses on the inner passage (where 16 and 17 of De Bartolo rest in fig. 1) and the inner arm includes ridges (16 and 17 De Bartolo).
Regarding claim 27, the modified Rummery discloses that each of the hooks joins to a post (76 Wood) on the mask frame to connect the headgear assembly to the mask frame.
Regarding claim 28, the modified Rummery discloses that the headgear assembly, further comprises a crown strap assembly (40, Rummery).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rummery in view of Wood and De Bartolo, as applied to claim 28, in further view of Eury et al. (2015/0335848).
Regarding claim 29, the modified Rummery is silent regarding that the crown strap assembly is detachable from the main strap. However, in fig. 1 Eury teaches a crown strap 4 that is detachable from a main strap 6 [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rummery’s crown strap with a detachable crown strap, as taught by Eury, for the purpose of allowing for adjustability and therefore comfort for the user as well as cleaning of the strap.

Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.
Applicant argues on pages 12-13 that a person of ordinary skill in the art would not be motivated to modify the headgear of Dunn with the headgear of Rummery as the tension in the headgear of Rummery requires that tension be directed close to the base of the nose and not at the back of the patient's head. The Office Action improperly engages in hindsight bias by divorcing the loop 3310.3 from headgear Figure 5h and from the teachings of Dunn. The Office Action then combines the loops 3310.3 of Dunn, 
Examiner disagrees since examiner did not modify the Rummery’s first strap with the retractors 3304 of Dunn and only added the loops 3310.3 of Dunn. The added loops still allow for the same angles of Rummery and still allow for a nasal seal. The loops also add adjustability depending on the user’s head size and shape allowing for a comfortable seal against the user’s nose. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant argues on pages 13-15 that modifying the "telescoping mechanism" of Wood (i.e., telescopic arms 56, 62) with the teachings of De Bartolo would render the headgear of Wood unsuitable for its intended purpose is unclear why one of ordinary skill in the art would be motivated to modify the angled tabs (50, 102) of Wood with the flexible clamping guide 13 of De Bartolo and that hindsight reconstruction was applied.
Examiner is unclear on how such a modification would render the headgear of Wood unsuitable for its intended purpose. In figures 1-2 Wood discloses a telescoping, ratcheting mechanism [0022]-[0023] comprising an outer sleeve member (40 + 44 and 38 + 42) and an inner arm (62 and 56), in which the sleeve members and arms are able In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785